                                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF NORTH CAROLINA
                                                CHARLOTTE DIVISION
                                                 3:17-CR-58-MOC-DSC-1

                UNITED STATES OF AMERICA,                                   )
                                                                            )
                                                                            )
                                                                            )
                Vs.                                                         )                 ORDER
                                                                            )
                CHRISTOPHER ANTONIO MOSES,                                  )
                                                                            )
                                        Defendant.                          )


                         THIS MATTER is before the Court on Defendant’s pro se letter, in which he asks this

               Court to “review [his] case in light of “Gary v. United States (No. 18-4578) current Supreme Court

               case pending argument and opinion.” (Doc. No. 31).

                         To the extent that Defendant’s letter can be construed as a motion, the motion is denied. If

               Defendant seeks a reduction in his sentence based on Supreme Court law, the proper procedural

               vehicle for seeking that relief is by filing a motion to vacate, correct, or set aside sentence, under

               28 U.S.C. § 2255.

                         IT IS SO ORDERED.


Signed: April 28, 2021




                                                                  1
